MEMORANDUM**
Miguel Angel Diaz-Rosas appeals from his guilty plea conviction and sentence for illegal re-entry after deportation in violation of 8 U.S.C. § 1326(a), with sentencing enhancement pursuant to 8 U.S.C. § 1326(b)(2).
Diaz-Rosas, who was sentenced under the mandatory Sentencing Guidelines before the Supreme Court its issued its decision in United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), asserts that the district court erred by determining that his prior criminal conviction constituted an act of violence for purposes of a sentencing enhancement.
We dismiss the appeal because DiazRosas, in his plea agreement, knowingly and voluntarily waived his right to appeal. See United States v. Cortez-Arias, 403 F.3d 1111 (9th Cir.2005), as amended, 425 F.3d 547 (9th Cir.2005) (holding that preBooker waiver of right to appeal precludes appellate relief under Booker).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.